10-1871-cr
     United States v. Tillman

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of April, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                PIERRE N. LEVAL,
 9                ROBERT A. KATZMANN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               10-1871-cr
17
18       DONNA TILLMAN, also known as Donna
19       Richards,
20                 Defendant-Appellant.
21       - - - - - - - - - - - - - - - - - - - -X
22       FOR APPELLANT:              Beth M. Farber, New York, New
23                                   York.
24
25       FOR APPELLEE:                         Joseph P. Facciponti, Andrew L.
26                                             Fish, for Preet Bharara, United
27                                             States Attorney for the Southern
28                                             District of New York, New York,
29                                             New York.
30
 1        Appeal from a judgment of the United States District
 2   Court for the Southern District of New York (Swain, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Donna Tillman was convicted, after a bench trial in the
 9   United States District Court for the Southern District of
10   New York (Swain, J.), of conspiracy to commit money
11   laundering in violation of 18 U.S.C. § 1956(h), money
12   laundering, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i)
13   and 2, and engaging in monetary transactions in property
14   derived from specified unlawful activities, in violation of
15   18 U.S.C. §§ 1957(a) and 2. On appeal, Tillman argues the
16   evidence presented at trial was insufficient as a matter of
17   law to support a judgment of conviction. We assume the
18   parties’ familiarity with the underlying facts, the
19   procedural history, and the issues presented for review.
20
21        “[A] defendant raising an appellate challenge to the
22   sufficiency of the evidence supporting a conviction faces a
23   heavy burden, because we must review the evidence in the
24   light most favorable to the government, drawing all
25   reasonable inferences in its favor.” United States v.
26   Gaskin, 364 F.3d 438, 459 (2d Cir. 2004) (internal quotation
27   marks omitted). “When evaluating whether the government’s
28   evidence is sufficient to support a conviction, we review
29   the separate pieces of evidence not in isolation but in
30   conjunction . . . .” In re Terrorist Bombings of U.S.
31   Embassies in E. Afr., 552 F.3d 93, 115 (2d Cir. 2008)
32   (internal quotation marks omitted). A defendant can prevail
33   on a sufficiency challenge only if this Court concludes that
34   “no rational factfinder could have found the crimes charged
35   proved beyond a reasonable doubt.” Gaskin, 364 F.3d at 459-
36   60. “We apply this same deferential standard when we review
37   a verdict rendered by a judge after a bench trial.” United
38   States v. Mazza-Alaluf, 621 F.3d 205, 209 (2d Cir. 2010).
39
40        The evidence presented at trial is sufficient to
41   support the judgment of conviction. The money laundering
42   statute “reach[es] a person who knows that [s]he is dealing
43   with the proceeds of some crime[,] even if [s]he does not
44   know precisely which crime.” United States v. Maher, 108
45 F.3d 1513, 1526 (2d Cir. 1997) (internal quotation marks
46   omitted). Tillman’s post-arrest statements support a
47   finding that she knew the money at issue was obtained

                                  2
 1   fraudulently: A federal agent testified that Tillman
 2   admitted that Toybe Bennett, a key player in the money
 3   laundering scheme, was involved in stealing cars or
 4   identities and was not legitimately employed. The trial
 5   testimony of the cooperating witness further supports the
 6   conviction. While Tillman maintains that these witnesses
 7   are unworthy of belief, the evaluation of the credibility of
 8   witnesses falls to the trier of fact; this argument does not
 9   present a basis for reversal of Tillman’s judgment of
10   conviction. See United States v. Glenn, 312 F.3d 58, 64 (2d
11   Cir. 2002).
12
13        Tillman allowed her coconspirators to make large
14   deposits into her bank account, and into other accounts
15   under her control; and, she made immediate withdrawals from
16   her accounts after these deposits were made. This behavior,
17   done without question, at least supports the inference that
18   Tillman consciously avoided learning the nature of the
19   activity in which she was involved while being aware of a
20   high probability that she was participating in an illegal
21   scheme. See United States v. Svoboda, 347 F.3d 471, 480 (2d
22   Cir. 2003); United States v. Finkelstein, 229 F.3d 90, 95
23   (2d Cir. 2000).
24
25        Tillman’s argument that there was insufficient evidence
26   of her intent to conceal, as required for conviction under
27   18 U.S.C. § 1956(a)(1)(B)(i), is without merit. Section
28   1956(a)(1)(B)(i) prohibits concealment of “the nature, the
29   location, the source, the ownership, or the control of the
30   proceeds of specified unlawful activity.” By her own
31   admission, Tillman believed that she was allowing money
32   belonging to Bennett to be deposited in accounts under her
33   control so that Bennett could avoid a restitution
34   obligation, which is more than sufficient to establish her
35   intent to conceal the ownership of the funds.
36
37        Having considered all of the arguments presented by
38   Tillman on appeal, we hereby AFFIRM the judgment of the
39   district court.
40
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44




                                  3